Title: To George Washington from John Pray, 17 June 1782
From: Pray, John
To: Washington, George


                  
                     
                     Dear GeneralGarrison Dobbs Ferry June 17th 1782
                  
                  Last evening I reciv’d a letter from Colonel Trumbull enclossing
                     a Copy of a Representation made by a person lately up by land with a flag which
                     I detained till I know the Gens. pleasure. The following is an exact account of
                     every thing that passd between him & me at the time I met him.
                  The Eighth day of this Inst. I went to Tarrytown with one of my
                     boats, Just before I landed at the dock I discovered a British dragoone on the
                     dock with a White Hancker chief with one Corner of it tied to a Small Stick, it
                     had by no means the apprance of a flag which made me suspect there was some
                     decoye. with a great deale of Caution I landed. He immediately came to me and
                     told me he had two letters for me. I asked him who they were from he Sayd he
                     would fetch them and immediately went to his Horse which was Hitchd a few Yds
                     off upon his presenting the letters to me, I saw who they were from I
                     Imediately Return’d them to him again, and told him, I reciv’d no flags at that
                     place and all flags was to Come to Dobbs Ferry by water. he Return’d for
                     answer that he had been to the New Bridge where he was detaind two days. the
                     Officer Commanding there discharged him, and told him it was His Excellencys
                     Orders for him to Return to Tarry town and Enquire if Capt. Pray was there. if
                     so to deliver them to him if not to proceed to Dobbs Ferry and make a Signal
                     with his flag, and Capt. Pray woud Cum and Receive his dispatches. I did not
                     know but What that might possably be the Case, and teak the letters again. and
                     left a Corporal and one private with him to prevent his receiving any abuse
                     till I knew the Truth of what he Said. I orderd the Corporal to proceed with
                     him to the nearest house to Dobbs Ferry which he did I cros’d to the west Side
                     of the River & Sent the letters to General Heath. The next morning
                     about 7 oClock Capt. Totten with 25. Refuge Horse Came to the House asked the
                     person who boar the flag (who said he was a Serjeant) what he was doing there.
                     he told him he had been with two letters to General Washington to the New
                     Bridge Saw him there, delivered the letters and took two from him to Carry to
                     the General in York, and that I stoped him at Tarry town. toak the letters from
                     him. and confind him under Guard and he Expected Capt. Pray Over Every moment
                     to Hang him, upon which Capt. Totten took him from the Corporal, and told him
                     he and his Guad ought to be made prisoners. The Corporal told him he did not
                     think he had as he had Care of a flag upon that Capt. Totten went off and the
                     Dragoone with him.
                  As to my presenting my peice at him and thinking to Shute him I
                     did not for I had no arms out of the boat with me he Seamed
                     to be Verry Insolent because I woud not let him Return to York which he Seamed
                     Verry anxious to do.
                  If the General Had Reciv’d the letters I intended to Give him a
                     Receipt for them when I discharg’d him. which I thought time Enough as matters
                     was Circumstanced.
                  The Corporal and Guad which was with him I send for your
                     Excellencys Examination as they heard every thing that pased between me and him
                     Likewise did Capt. Daniel Martling who was with me. I have the Honor to be with
                     every Sentiment of Respect and Esteem Your Excellencys most Obedient &
                     most Humble Servant
                  
                     Jno. Pray Capt.
                     
                  
               